SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 Littlefield Corporation (Exact name of registrant as specified in its charter) Delaware 0-24805 74-2723809 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number:(512) 476-5141 Section 2Financial Information Item 2.02.Results of Operations and Financial Condition On April 28, 2010, Littlefield Corporation issued a news release entitled “Littlefield Corporation Announces Q1 2010 Results - Achieves Record Revenue and Profit.”A copy of that press release is attached as Exhibit 99.1 to this Report. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit No. 99.1News Release dated April 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 28, 2010 Littlefield Corporation By: /s/ Richard S. Chilinski Name: Richard S. Chilinski Title: Chief Financial Officer
